CUSHING, J.
The National Liberty Insurance Co. is the successor to the Germania Fire Insurance Co. About June 1917, Harry Boelscher was employed by the Germania Co. as bookkeeper and cashier; and a bond was issued by him with Henry Meyer and Bridget Kelley as sureties.
In September 1917, Meyer & Kelley separately notified the Insurance Co. that they would no longer be bound on the bond. This notice was given to the manager of the company.
Boeschler remained with the Company until June 1918 and was again employed in 1920. The Company sought to recover against the sureties on the bond because of alleged thefts by Boelscher, claimed to have taken place on Dec. 19, 1917 and continued from time to time until he was a defaulter in the sum of $5,-139.37. He paid $1250 and the company sued Meyer & Kelley in the Hamilton Common Pleas to recover the balance. Judgment was rendered in favor of the sureties and the company prosecuted error, the Court of Appeals holding:
1. The question as to whether or not sureties on a bond may give notice and be released from their obligation is answered in the affirmative.
2. A guarantee is revocable at the pleasure of the guarantor by sufficient notice, unless the guaranty cover some specific transaction which has not yet been terminated.
3. A guarantee to indemnify one against misconduct of an employe, as in this case, to turn over to the company moneys coming into his possession, the guarantor may be released on notice to the company.
Judgment of Common Pleas affirmed.